Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This is the first office action on the merits in response to the application filed on 05/02/2019.
Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/02/2019 and 05/03/2019 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 14 is objected to because of the following informalities:
Claim 14, line 1, states “The computer-implemented method of Claim 8,” but should read “The computer-implemented method of Claim 13.”  
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
As per claims 1, 8, and 15, the claimed invention is directed to an abstract idea without significantly more because:
Claims 1, 8, and 15 recite receive, via an insight communication channel other than the payment processing network, an insight data message including insight data and transaction link data, wherein the insight data is collected by the merchant during the payment transaction and includes at least one of a telephone number of the customer and an email address of the customer, and wherein the transaction link data includes at least a portion of the transaction data; store the insight data in an insight database; link the insight data in the insight database to the transaction data by matching the transaction link data in the insight data message to the transaction data in the historical transaction database; and generate the pre-chargeback record including the transaction data and the linked insight data, wherein the insight data computing system is further configured to transmit the pre-chargeback record to an issuer of a payment card account in response to a pre-chargeback retrieval request from the issuer.
Under Step 1 of the Section 101 analysis, claims 1, 8, and 15 are directed to a system, method, and CRM, which are statutory categories of invention.
Under Step 2A Prong One of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claimed invention as drafted includes language (see underlined language above) that recites an abstract idea of creating a detailed receipt, which is the pre-chargeback record, without significantly more, which falls within the following groups of an abstract idea enumerated in the 2019 Patent Eligibility Guidance: directed to a certain methods of organizing human activity (i.e., sales activities), and a mental process (i.e., evaluation and judgment) but for the recitation of additional claim elements. That is, other than reciting an insight data computing system comprising an insight data interface (IDI) computing device comprising: a memory device for storing data; and at least one processor communicatively coupled to the memory device, nothing in the claim precludes the language from being considered as from being practically performed in the mind. For example, a person can match customer data (i.e., telephone number or email address) with transaction data when a customer makes a purchase with a merchant based on a transaction link, such as an order number. The person can then store the customer data together with the transaction data in a file cabinet for future use. 
A similar analysis can be applied to dependent claims 2-4, 6-7, 9-11, 13-14, and 16-20 which further recite the abstract idea of creating a detailed receipt without significantly more. For example, dependent claims 2, 9, and 16 comprise the limitations query a third-party records database for records that include the insight data; receive, in response to the query, augmented insight data; and update the insight data in the insight database to include the augmented insight data, wherein the generated pre-chargeback record includes the augmented insight data. The underlined language further recites 
Under Step 2A Prong Two of the 2019 Revised Patent Subject Matter Eligibility Guidance, the additional claim element(s), considered individually, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The additional claim elements(s) “an insight data computing system comprising an insight data interface (IDI) computing device comprising: a memory device for storing data; and at least one processor communicatively coupled to the memory device” merely add the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea. For example, the method is being implemented on a generic computer. Specifically, the following limitations generally link the use of the judicial exception to a particular technological environment or field of use: wherein the at least one processor is configured to receive the insight data message via the insight communication channel by receiving an API call generated by a web page, in dependent claims 5 and 12, generally links the use of the 
Under Step 2A Prong Two, the additional claim element(s), considered in combination, do not apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception and in a manner that integrates the exception into a practical application of the exception. The combination of elements is no more than the sum of their parts. Unlike the eligible claims in Diehr and Bascom, in which the elements limiting the exception taken together improve a technical field, the instant claim lacks an improvement to the functioning of a computer or to any other technology or technical field. 
Under Step 2B, the additional claim element(s), considered individually and in combination, do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself for similar reasons outlined under Step 2A Prong Two. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Woelfer (US 20200118230) in view of Katz (US 20170221062) in further view of Garcia (US 20210049606).

Regarding Claims 1, 8, and 15, Woelfer teaches receive, via an insight communication channel other than the payment processing network (Paragraph 0065 teaches a data center is in communication with the processing server (i.e., insight data computing system) and, in some embodiments, a directory server; the data center includes a global merchant repository and may also include a resource provider database; the global merchant repository (GMR) may be stored at the processing server and the functionality of the data center may be performed by the processing server; the global merchant repository includes transaction information for transactions processed by a payment processing network (not shown) (i.e., communication channel is not the payment processing network)), an insight data message including insight data and transaction link data, wherein the insight data is collected by the merchant during the payment transaction and includes customer identification data, and wherein the transaction link data includes at least a portion of the transaction data (Paragraph 0098 teaches a resource provider server (i.e., merchant server) link the insight data in the insight database to the transaction data by matching the transaction link data in the insight data message to the transaction data in the historical transaction database (Paragraphs 0099-0100 and 0057 teach the processing server may contact a data center which houses a global merchant repository if the processing server determines that the resource provider reports data to a GMR; in the response, the resource provider may provide a reference to a location (e.g., a reference to a database entry) within the GMR and the processing server may retrieve the transaction details from that location; the GMR may include additional data related to one or more resource providers which is obtained from a third-party entity (i.e., an entity unaffiliated with either the processing server or the resource provider); the GMR may include additional data received via authorization requests and/or responses submitted over a transaction processing network; transaction data received from the resource provider may be supplemented with additional data and generate the pre-chargeback record including the transaction data and the linked insight data, wherein the insight data computing system is further configured to transmit the pre-chargeback record to an issuer of a payment card account in response to a pre-chargeback retrieval request from the issuer (Paragraphs 0100-0101 teach the processing server may generate a digital receipt element (i.e., pre-chargeback record) based on the resource provider information and the transaction data; the digital receipt element may be may be an image or an image data object; the processing server sends the digital receipt element to the authorization provider server).
However Woelfer does not explicitly teach wherein the insight data includes device ID of the customer; and store the insight data in an insight database.
Katz from same or similar field of endeavor teaches wherein the insight data includes device ID of the customer (Paragraph 0021 and 0023 teach order information that may be provided by the order insights system to the issuer may include: Order Details, such as customer name, location of purchase, and ID of device used to initiate the purchase, image or voice recording and details of each individual item or service purchased); and store the insight data in an insight database (Paragraphs 0038, 0040, and 0049 teach a merchant has merchant information or transaction information which is transmitted to the advanced acquisition component of the order insights system; the advanced acquisition component receives the information and stores it in the order insights storage; in the process of producing the order insights response, the order insights 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in Woelfer, which teaches generating a pre-chargeback record with both insight data and transaction data, to incorporate the teachings of Katz, which teaches the insight data includes a device ID of the customer; and the insight data is stored in an insight database.
There is motivation to combine Katz into Woelfer because an issuer may receive the information and make all or some of the information available via the issuer's web site, mobile app, or other means directly to cardholders. Cardholders able to access the order insights information in this manner may be more likely to recognize transactions or conclude that a chargeback would be ineffective, thus avoiding the cost for the issuer to handle a chargeback or even a phone call from the cardholder. The availability of the order insights information while addressing an inquiry from a cardholder better enables an issuer to help the cardholder recognize transactions. Simply being able to provide the cardholder with more complete information about transactions than can be provided by issuers without access to the order insights system is valuable to the issuer because it facilitates cardholder satisfaction and customer retention. The prevention of chargebacks and the deflection of a dispute using the information maximizes operational savings for the issuer and protects revenue for the merchant. When a dispute or chargeback is filed, the issuer is able to use the order insights information during the resolution process. Having this information from the order insights system readily accessible 
However, the combination of Woelfer and Katz does not explicitly teach wherein the insight data includes at least one of a telephone number of the customer and an email address of the customer.
Garcia from same or similar field of endeavor teaches wherein the insight data includes at least one of a telephone number of the customer and an email address of the customer (Paragraphs 0025 and 0103 teach the customer order database stores information about the customer together with information about the current order the customer is placing/has recently placed; for example the customer order database may store information including the name of the customer, their email address, the address to which the order is to be delivered, and the phone number of the customer etc.; moreover, the customer order database may further store information specific to the order, for example, the delivery time of the order, details about the products in the order or the total cost of the order; a model is used, together with information about an order being/just placed by a customer to calculate a probability that the order being/just placed is a fraudulent order).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Woelfer and Katz, which teaches generating a pre-chargeback record after storing insight data in the insight database, to incorporate 
There is motivation to combine Garcia into the combination of Woelfer and Katz because the base invention is improved because the customer is provided personal contact information to determine whether or not a transaction is fraudulent. For example, the customer (or authorizing bank) when viewing the pre-chargeback record will see the telephone address or email address associated with the payment transaction. If the customer does not recognize the telephone number or email address, the customer will have additional information for the authorizing bank to bolster the customer’s assertion that the payment transaction was fraudulent when requesting a chargeback.
Regarding Claim 1, Woelfer teaches an insight data computing system for generating a pre-chargeback record for a payment transaction between a customer and a merchant, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is stored by the payment processing network in a historical transaction database, the insight data computing system comprising an insight data interface (IDI) computing device (Paragraph 0035 teaches a “processing server” may be a server computer designed or programmed to process requests made by other entities; this may include requests such as a request for transaction information or a digital receipt; the processing server may provide an application programming interface (API) for processing requests (e.g., a first API may be used to receive transaction data requests from computing devices; the processing server  comprising: a memory device for storing data (Paragraph 0033 teaches a “memory” may be any suitable device or devices that can store electronic data; a suitable memory may comprise a non-transitory computer readable medium that stores instructions that can be executed by a processor to implement a desired method); and at least one processor communicatively coupled to the memory device, the at least one processor programmed (Paragraph 0036 teaches a “processor” may refer to any suitable data computation device or devices; a processor may comprise one or more microprocessors working together to accomplish a desired function).
Regarding Claim 8, Woelfer teaches a computer-implemented method for generating a pre-chargeback record for a payment transaction between a customer and a merchant using an insight data interface (IDI) computing device comprising at least one processor communicatively coupled to a memory device, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is stored by the payment processing network in a historical transaction database (Paragraphs 0090 and 0064 teach FIG. 7 shows a message flow diagram for providing additional transaction data to a user, according to at least some embodiments; the message flow diagram of FIG. 7 shows communication messages sent between various components which may include a user device, an authorization provider server, a processing server, a data center, and a resource provider server; the user device, authorization provider server, processing server, data center, and resource provider server may store the same information and perform the same functionality as the respective components described above with respect to FIG. 2; the processing server is capable of providing the transaction details (e.g., data values, an image, document, or file) to the authorization provider or user device; the transaction details may be provided as a digital receipt element).
Regarding Claim 15, Woelfer teaches at least one non-transitory computer-readable storage media that includes computer-executable instructions for generating a pre-chargeback record for a payment transaction between a customer and a merchant, wherein the payment transaction is authorized over a payment processing network based on transaction data submitted over the payment processing network, wherein the transaction data is stored by the payment processing network in a historical transaction database, wherein when PATENTexecuted by an insight data interface (IDI) computing device, the computer-executable instructions (Paragraph 0033 teaches a “memory” may be any suitable device or devices that can store electronic data; a suitable memory may comprise a non-transitory computer readable medium that stores instructions that can be executed by a 

Regarding Claims 2, 9, and 16, the combination of Woelfer, Katz, and Garcia teaches all the limitations of claims 1, 8, and 15 above; and Woelfer further teaches wherein the at least one processor is further programmed to: query a third-party records database for records that include the insight data (Paragraphs 0057 and 0074 teach the processing server may retrieve at least a portion of the requested transaction details from a separate data store; the resource provider may store transaction details within a data store such as a global merchant repository (GMR) (i.e., third-party records database); in the response sent at step S150, the resource provider may provide a reference to a location (e.g., a reference to a database entry) within the GMR and the processing server may retrieve the transaction details from that location; in some embodiments, the processing server may obtain a first portion of the requested transaction details from the resource provider and may obtain a second portion of the transaction details from the GMR); receive, in response to the query, augmented insight data (Paragraph 0057 teaches the GMR may include additional data related to one or more resource providers which is obtained from a third-party entity (i.e., an entity unaffiliated with either the processing server or the resource provider); the GMR may include additional data received via authorization requests and/or responses submitted over a transaction processing network; the query response module may be configured to interact with a GMR to obtain at least a portion of the transaction details; the query response module may be executed as and update the insight data in the insight database to include the augmented insight data, wherein the generated pre-chargeback record includes the augmented insight data (Paragraph 0057 teaches transaction data received from the resource provider may be supplemented with additional data stored in the GMR).

Regarding Claims 3, 10, and 17, the combination of Woelfer, Katz, and Garcia teaches all the limitations of claims 2, 9, and 16 above; and Woelfer further teaches wherein the augmented insight data includes location data of a mobile computing device associated with the telephone number during the payment transaction (Paragraphs 0072 and 0089 teach the processing server may receive additional data from a user device associated with the user whose transaction is being disputed. That additional data may also be used by the dispute resolution module; for example, the processing server may receive location data obtained by a user's user device and may compare that location information to information indicating where the transaction took place to verify a location of the transaction; FIG. 6 shows user interfaces on a user device for a digital statement providing digital receipts, according to an embodiment of the invention; the digital receipt includes the resource provider's name, street address, phone number, the date, the time of the transaction, and the transaction amount; the second user interface also includes a map that shows the street location of the resource provider; the map is advantageous because even if the resource provider is not 
However, the combination does not explicitly teach wherein the insight data is the telephone number of the customer.
Garcia further teaches wherein the insight data is the telephone number of the customer (Paragraph 0025 teaches the customer order database stores information about the customer together with information about the current order the customer is placing/has recently placed; for example the customer order database may store information including the phone number of the customer etc.).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Woelfer, Katz, and Garcia, which teaches generating a pre-chargeback record after storing insight data in the insight database, to incorporate the further teachings of Garcia for the insight data to specifically be the telephone number of the customer.
There is motivation to further combine Garcia into the combination of Woelfer, Katz, and Garcia because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 4, 11, and 18, the combination of Woelfer, Katz, and Garcia teaches all the limitations of claims 2, 9, and 16 above; however the combination does not explicitly teach wherein the insight data is the email address of the customer, and wherein the augmented insight data includes data as to whether the email address is valid.
Garcia further teaches wherein the insight data is the email address of the customer, and wherein the augmented insight data includes data as to whether the email address is valid (Paragraphs 0049 and 0063 teach the at least one of the following may be trained into the model by the training unit and/or used by the calculating unit to calculate a probability that an order is fraudulent: whether the email address of the customer appears to be invalid).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the base invention in the combination of Woelfer, Katz, and Garcia, which teaches generating a pre-chargeback record after storing insight data in the insight database, to incorporate the further teachings of Garcia for the insight data to specifically be the email address of the customer and to check whether the email address is valid.
There is motivation to further combine Garcia into the combination of Woelfer, Katz, and Garcia because of the same reasons listed above for claims 1, 8, and 15.

Regarding Claims 5 and 12, the combination of Woelfer, Katz, and Garcia teaches all the limitations of claims 1 and 8 above; and Woelfer further teaches wherein the at least one processor is configured to receive the insight data message via the insight communication channel by receiving an API call generated by a web page (Paragraphs 0035 and 0091 teaches the processing server may provide an application programming interface (API) for processing 

Regarding Claims 6, 13, and 19, the combination of Woelfer, Katz, and Garcia teaches all the limitations of claims 1, 8, and 15 above; and Woelfer further teaches further comprising a payment processing network server programmed to: receive, via the payment processing network, an authorization request message including the transaction data, the transaction data including an account identifier of a payment card account, a transaction amount, and a transaction time stamp (Paragraphs 0028 and 0065 teach an “authorization request message” may be an electronic message that requests authorization for a transaction; the authorization request message may include an issuer account identifier that may be associated with a payment device or payment account, and “transaction information,” such as any information transmit, via the payment processing network, the authorization request message to an issuer (Paragraph 0028 teaches an “authorization request message” may be an electronic message that requests authorization for a transaction; it is sent to a transaction processing computer and/or an issuer of a payment card to request authorization for a transaction);  PATENTreceive, from the issuer via the payment processing network in response to the authorization request message, an authorization response message authorizing the payment transaction (Paragraph 0029 teaches an “authorization response message” may be a message that responds to an authorization request; it may be an electronic message reply to an authorization request message generated by an issuing financial institution or a transaction processing computer; the authorization response message may include: Approval—transaction was approved; the authorization response message may also include an authorization code, which may be a code that a credit card issuing bank returns in response to an authorization request message in an electronic message); store, in the historical transaction database, the transaction data (Paragraph 0030 teaches an “authorization provider” is an entity which can authorize or approve transactions; an authorization provider may typically refer to a bank that maintains an account for a user and is capable of authorizing transactions such as payment transactions, for example the purchase of goods or services; an authorization provider may provide a statement of the account to the user listing the transactions on the account (i.e., historical transaction database); an authorization provider may enable a user to select a transaction on their statement to see a detailed digital receipt); receive, from the issuer subsequent to authorization of the payment transaction, the pre-chargeback retrieval request identifying the payment transaction (Paragraphs 0091-0093 teach a user of the user device can browse a digital statement provided by the authorization provider server using a web browser or a software application; the user may click, tap on a link, or otherwise indicate an interest in seeing more information about a particular transaction using the user interface of the user device (e.g., pointing and clicking with a mouse or touching on a touch screen); the transaction selected by the user may be associated with a transaction identifier that uniquely identifies that particular transaction among the transactions within the user's statement, or within all transactions maintained by the authorization provider server; the authorization provider server determines a plurality of transaction elements associated with the selected transaction; the plurality of transaction elements can include identification information and transaction information; the authorization provider server sends a transaction data request to the processing server that includes the one or more transaction elements of the plurality of and transmit, to the issuer in response to the pre-chargeback retrieval request, the pre-chargeback record for the payment transaction (Paragraphs 0100-0101 teach the processing server receives the transaction data from the resource provider server and/or the data center; the processing server may generate a digital receipt element based on the resource provider information and the transaction data; the processing server sends the digital receipt element to the authorization provider server).

Regarding Claims 7, 14, and 20, the combination of Woelfer, Katz, and Garcia teaches all the limitations of claims 6, 13, and 19 above; and Woelfer further teaches wherein the payment processing network is further programmed to receive, from the issuer via the payment processing network subsequent to the issuer reviewing the pre-chargeback record, a chargeback for the payment transaction (Paragraphs 0107-0108 and 0115-0116 teach the authorization provider server determines whether to initiate the dispute or whether no dispute is necessary; if the authorization provider server determines that the merchant should be responsible for covering the charges associated with the transaction, then the authorization provider server may submit a dispute request to the processing server; the authorization provider server may include a transaction identifier and/or merchant identifier in the dispute request sent to the processing server; the resource provider server, subsequent to sending the credit response and while the processing server is in the monitoring period, may initiate a credit with its acquirer; this may involve contacting the acquirer and providing .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kramme et al. (US 10832248 B1) teaches a method of detecting whether electronic fraud alerts are false positives includes receiving data detailing a financial transaction, inputting the data into a rules-based engine that determines whether to generate an electronic fraud alert for the financial transaction based upon the data, and, when an electronic fraud alert is generated, inputting the data into a machine learning program trained to identify one or more facts indicated by the data. The method may also include determining whether the identified facts can be 
Napsky et al. (US 20170103399) teaches various systems for managing chargeback, retrieval, and other requests from the card associations, issuing banks, merchant banks, or other financial institutions requiring a merchant's response are disclosed herein. Such systems may include various forms of hardware, software and manual processes intended to: (a) retrieve transaction requests; (b) retrieve merchant's transaction data; (c) gather merchant's data and compile with normalized transaction request data; (d) create response cases; (e) provide merchant notifications; and (f) transmit responses to requestors. With the present invention, these often independent and incompatible processes, including their non-standard data formats, are normalized and compiled into compatible formats that integrate and facilitate the automation of substantially all aspects of a given chargeback process in one embodiment.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY JONES whose telephone number is (469)295-9137.  The examiner can normally be reached on 7:30 am - 5:30 pm CST (M-Th).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached at (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.P.J./Examiner, Art Unit 3685

/JAY HUANG/Primary Examiner, Art Unit 3685